Citation Nr: 0738166	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
February 1990.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

The veteran testified before the undersigned Veterans Law 
Judge in September 2007 at the RO. 

The Board notes that while on appeal the issues of higher 
initial evaluation for his service-connected left middle 
finger, service connection for hypertension, and service 
connection for blood in the urine and stool were withdrawn by 
the veteran in an August 2005 statement.  Also while on 
appeal the issue of entitlement to service connection for 
tinnitus was granted in a July 2006 RO rating decision.  

The Board notes that on September 29, 2006 the veteran filed 
a substantive appeal for an increased evaluation for his 
service-connected residuals of a tonsillectomy.  However, 
that substantive appeal was found to not be timely.  
Therefore, the Board finds the September 29, 2006 letter is a 
claim for an increase in his service-connected residuals of a 
tonsillectomy and refers it to the RO for further 
development. 
 
The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran had VA audiological evaluations in May 2006 and 
in March 2007.  
The May 2006 VA examiner stated that the exam was not 
adequate for rating purposes.  The March 2007 VA examiner 
stated that due to conflicting scores it was impossible to 
make any reference to the severity of the hearing loss.  He 
stated that due to conflicting results test scores were 
deemed unreliable and not satisfactory for any rating 
results. 

The Board finds that in order to fully assist the veteran a 
VA medical examination is necessary because the medical 
evidence of record is not adequate or sufficient for the 
appropriate legal action.  Glover v. West, 185 F.3d 1328, 
1332 (Fed. Cir. 1999).

The Board notes that the absence of a hearing disability 
during service is not always fatal to a service connection 
claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board notes that a March 2007 VA examiner stated that the 
veteran had a history of pressure equalization or PE Tubes as 
a young teenager and also the veteran testified that when he 
was 10 years old he had tubes in his ears in order to drain 
them.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination in order to obtain a competent medical 
opinion if the veteran has current bilateral hearing loss and 
if so if it is due to acoustic trauma during military service 
and not related to his pre-service PE tubes.  In this regard, 
the veteran argues that his hearing loss developed as a 
result of noise exposure while guarding aircraft on the 
flight line.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim remaining on appeal.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate 
action to contact the veteran in order 
to ask him to provide sufficient 
information, and if necessary, signed 
authorization, to enable VA to obtain 
any additional evidence pertaining to 
the claim.  The RO should advise the 
veteran of the respective duties of VA 
and the veteran to provide evidence, 
and should ask the veteran to submit 
all pertinent evidence in his 
possession that is not already of 
record.  The veteran should 
specifically be advised that lay 
evidence is acceptable as evidence 
toward establishing the continuity of 
chronic hearing loss, and should be 
advised to "give us all he's got" in 
regard to these claims.

Any additional evidence identified should 
be obtained in accordance with provisions 
of 38 C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

2.  The veteran should be scheduled for 
VA examination by an appropriate 
specialist (preferably one who has not 
yet examined him) to ascertain the 
nature and likely etiology of the 
claimed bilateral hearing loss.  The 
entire claims file must be made 
available to the examiner designated to 
examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically indicate 
whether the veteran has a current 
bilateral hearing loss and if so whether 
it is at least as likely as not that the 
veteran's current bilateral hearing loss 
was incurred in or aggravated by any event 
associated with military service, or if it 
is related to his pre-service history of 
ear infections treated by pressure 
equalization tubes.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  If determination cannot be made 
without resort to speculation, the 
examiner(s) should so state.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be reviewed with 
consideration of all pertinent evidence 
and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112  (West Supp. 2007).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


